Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION

                                            No. 04-22-00058-CV

                                 IN RE William Wesley RUTH, Relator

                                             Original Proceeding 1

PER CURIAM

Sitting:          Rebeca C. Martinez, Chief Justice
                  Irene Rios, Justice
                  Lori I. Valenzuela, Justice

Delivered and Filed: June 29, 2022

PETITION FOR WRIT OF MANDAMUS DENIED

           On January 28, 2022, relator filed a petition for writ of mandamus seeking to compel the

respondent trial judge to vacate her December 27, 2021 orders granting the real party in interest’s

motion for partial summary judgment and denying relator’s motions to dismiss, which relator

complains were all rendered ex parte. Mandamus is an extraordinary remedy, available only when

the relator can show (1) the trial court clearly abused its discretion; and (2) there is no adequate

remedy by appeal. Walker v. Packer, 827 S.W.2d 833, 839–40 (Tex. 1992) (orig. proceeding).

           After considering the petition and the record, this court concludes relator did not show he

is entitled to the relief sought. Accordingly, the petition for writ of mandamus is denied. See TEX.

R. APP. P. 52.8(a).

                                                         PER CURIAM
1
 This proceeding arises out of Cause No. 16375, styled Commission for Lawyer Discipline v. William Wesley Ruth,
pending in the 216th Judicial District Court, Gillespie County, Texas, the Honorable Cynthia Marie Chapa presiding.